DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for a vehicle, the method comprising: determining, based on a comparing, whether there is at least a threshold deviation between a map corridor and a sensor corridor, performing a selection according to a programming that is predefined to cause selection of the map corridor when it is determined in the determining that the threshold deviation is not present and to cause selection of the sensor corridor when it is determined in the determining that the threshold deviation is present, wherein distances or mean distances between the map corridor and the sensor corridor are ascertained at specified distances from the vehicle, wherein a particular threshold deviation is specified for each of the distances or mean distances, which indicates a maximum distance between the map corridor and the sensor corridor, within which the map corridor and the sensor corridor are identical, and wherein when the distances or mean distances are less than the threshold deviation, the map corridor and the sensor corridor are evaluated as identical, as recited in Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833